Citation Nr: 1631849	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  09-07 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for residuals of hallux valgus deformity of the first toe, status-post fusion of the first interphalangeal joint, and residuals of hammertoe deformity of the fifth toe status-post arthroplasty of the fifth metaphalangeal joint (right foot disability) to include extraschedular consideration.

2.  Entitlement to a disability rating in excess of 10 percent for residuals of hallux valgus deformity of the first toe, status-post fusion of the first interphalangeal joint, and residuals of hammertoe deformity of the fifth toe, status-post arthroplasty of the fifth metaphalangeal joint (left foot disability), to include extraschedular consideration.
 
3.  Entitlement to a disability rating in excess of 10 percent for hyperkeratotic lesions at the interphalangeal joint of the right great toe and metatarsal head of the right fifth toe (hyperkeratotic lesions of the right great and fifth toes) to include extraschedular consideration.

4.  Entitlement to a disability rating in excess of 10 percent for service-connected hyperkeratotic lesions at the interphalangeal joint of the left great toe and metatarsal head of the left fifth toe (hyperkeratotic lesions of the left great and fifth toes) to include extraschedular consideration.
 
5.  Entitlement to a total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to December 2001, January 2002 to June 2002, and October 2002 to March 2003.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from April 2008 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The April 2008 rating decision continued the 10 percent disability ratings for hyperkeratotic lesions of the right and left great and fifth toes, and denied service connection for bronchial asthma.  The July 2009 rating decision continued the 10 percent disability ratings for the right and left foot disabilities.

In an April 2011 decision, the Board granted an increased rating of 20 percent, but no higher, for the service-connected right foot disability, denied increased ratings for the left foot disability and hyperkeratotic lesions of the right and left great and fifth toes, and denied service connection for bronchial asthma.  The Board also remanded the issue entitlement to TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The April 2011 grant of a 20 percent rating for the right foot disability was implemented by the RO in a June 2011 rating decision.

In a February 2012 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a February 2012 joint motion for partial vacatur and remand (JMPVR), vacated the Board's decision pertaining to the claims for entitlement to ratings in excess of 10 percent for the left foot disability and hyperkeratotic lesions of the bilateral great and fifth toes, and remanded these claims for compliance with the JMPVR.

In December 2012, January 2015 and September 2015 decisions, the Board remanded the appeal for further development.

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After the most recent October 2015 supplemental statement of the case, a March 2016 VA examination regarding the Veteran's hammertoes was added to the claims file.  The Veteran was notified of this by way of a May 2016 letter.  In May 2016 the Veteran responded that she wanted her case remanded back to the agency of original jurisdiction (AOJ/RO) for review of the additional evidence that was submitted in her appeal.  The Board also notes that VA treatment records dated March 2016 to May 2016 showing treatment for the disabilities on appeal were also added to the claims file after the most recent supplemental statement of the case.  As such, the Board finds that a remand is necessary for the RO to issue a supplemental statement of the case that addresses the newly obtained evidence.  See 38 C.F.R. § 20.1304(c) (2015).  

Accordingly, the case is REMANDED for the following action:

The RO should take any necessary action to readjudicate the Veteran's claims in light of the evidence received since the October 2015 supplemental statement of the.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





